Exhibit 10.11.17

 

EXECUTION VERSION

 

SEVENTH AMENDMENT TO, AND WAIVER UNDER, CREDIT AGREEMENT

 

THIS SEVENTH AMENDMENT TO, AND WAIVER UNDER, CREDIT AGREEMENT (this “Seventh
Amendment”) is made and entered into as of November 28, 2007, by and among the
financial institutions identified on the signature pages hereof (such financial
institutions, together with their respective successors and assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), WELLS FARGO FOOTHILL, INC., a California corporation, as arranger
and administrative agent for the Lenders (in such capacities, together with any
successor arranger and administrative agent, “Agent”), and TRC COMPANIES, INC.,
a Delaware corporation (the “Administrative Borrower”), on behalf of all
Borrowers.

 

WITNESSETH:

 

WHEREAS, the Administrative Borrower, the Administrative Borrower’s Subsidiaries
party thereto, the Lenders and Agent are parties to that certain Credit
Agreement, dated as of July 17, 2006 (as amended as of October 31, 2006, as of
November 29, 2006, as of December 29, 2006, as of January 31, 2007, as of July
30, 2007, and as of September 25, 2007, and as the same may be further amended,
modified, supplemented or amended and restated from time to time, the “Credit
Agreement”);

 

WHEREAS, pursuant to Section 6.16(a) of the Credit Agreement, the Borrowers were
required to achieve EBITDA of at least $12,278,000 for the 12-month period ended
June 30, 2007 (the “June 2007 EBITDA Requirement”);

 

WHEREAS, the Borrowers have failed to comply with the June 2007 EBITDA
Requirement (the “June 2007 EBITDA Default”);

 

WHEREAS, pursuant to clauses (a) and (b) of Schedule 5.3 to the Credit
Agreement, as amended, with respect to the month ended June 30, 2007, the
Borrowers were required to deliver an unaudited consolidated and consolidating
balance sheet, income statement, and statement of cash flow covering Parent’s
and its Subsidiaries’ operations during such period, together with a comparison
to the Projections for such monthly period and the corresponding monthly period
of the prior fiscal year, together with a Compliance Certificate related
thereto, on or prior to October 1, 2007 (the “June 2007 Monthly Financial
Statement Obligations”);

 

WHEREAS, the Borrowers have complied with such June 2007 Monthly Financial
Statement Obligations (other than with respect to the delivery of consolidating
financial statements for such period) but failed to do so on a timely basis (the
“June 2007 Monthly Financial Statement Default”);

 

WHEREAS, pursuant to clauses (a) and (b) of Schedule 5.3 to the Credit
Agreement, as amended, with respect to the month ended July 31, 2007, the
Borrowers were required to deliver an unaudited consolidated and consolidating
balance sheet, income statement, and statement of cash flow covering Parent’s
and its Subsidiaries’ operations during such period, together with a comparison
to the Projections for such monthly period and the corresponding monthly period
of

 

--------------------------------------------------------------------------------


 

the prior fiscal year, together with a Compliance Certificate related thereto,
on or prior to October 15, 2007 (the “July 2007 Monthly Financial Statement
Obligations”);

 

WHEREAS, the Borrowers have complied with such July 2007 Monthly Financial
Statement Obligations (other than with respect to the delivery of consolidating
financial statements for such period) but failed to do so on a timely basis (the
“July 2007 Monthly Financial Statement Default”);

 

WHEREAS, pursuant to clauses (a) and (b) of Schedule 5.3 to the Credit
Agreement, as amended, with respect to the month ended August 31, 2007, the
Borrowers were required to deliver an unaudited consolidated and consolidating
balance sheet, income statement, and statement of cash flow covering Parent’s
and its Subsidiaries’ operations during such period, together with a comparison
to the Projections for such monthly period and the corresponding monthly period
of the prior fiscal year, together with a Compliance Certificate related
thereto, on or prior to October 31, 2007 (the “August 31, 2007 Monthly Financial
Statement Obligations”);

 

WHEREAS, the Borrowers have complied with such August 2007 Monthly Financial
Statement Obligations (other than with respect to the delivery of consolidating
financial statements for such period) but failed to do so on a timely basis (the
“August 2007 Monthly Financial Statement Default”);

 

WHEREAS, pursuant to clauses (c) and (d) of Schedule 5.3 to the Credit
Agreement, as amended, with respect to the fiscal year ended June 30, 2007, the
Borrowers were required to deliver consolidated and consolidating financial
statements of Parent and its Subsidiaries for such fiscal year, audited by
independent certified public accountants reasonably acceptable to Agent and
certified, without any qualifications, by such accountants to have been prepared
in accordance with GAAP, together with a Compliance Certificate related thereto,
on or prior to October 31, 2007 (the “2007 Audited Financial Statement
Obligations”);

 

WHEREAS, the Borrowers have failed to comply with such 2007 Audited Financial
Statement Obligations (the “2007 Audited Financial Statement Default”);

 

WHEREAS, the Borrowers were required to deliver consolidating (in addition to
consolidated) unaudited financial statements for each monthly period since the
Closing Date pursuant to clause (a) of Schedule 5.3 to the Credit Agreement (the
“Monthly Consolidating Financial Statement Obligation”);

 

WHEREAS, the Borrowers have failed to comply with such Monthly Consolidating
Financial Statement Obligation for each of the monthly periods since the Closing
Date (the “Monthly Consolidating Financial Statement Default” and together with
the June 2007 EBITDA Default, the June 2007 Monthly Financial Statement Default,
July 2007 Monthly Financial Statement Default, the August 2007 Monthly Financial
Statement Default and the 2007 Audited Financial Statement Default, the
“Applicable Defaults”);

 

WHEREAS, the Administrative Borrower has requested Agent and the Lenders to
waive the Applicable Defaults, and Agent and the Lenders have agreed to do so
subject to the terms and conditions set forth herein; and

 

2

--------------------------------------------------------------------------------


 

WHEREAS, Agent, the Lenders and the Borrowers have agreed to amend the Credit
Agreement, all as herein provided subject to the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the agreements and provisions herein
contained, the parties hereto do hereby agree as follows:

 

Section 1.              Definitions.  Any capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.

 

Section 2.              Waivers Under Credit Agreement.  Subject to the
satisfaction of the terms and conditions set forth herein, Agent and the
Required Lenders hereby (a) waive the June 2007 EBITDA Default; (b) waive the
June 2007 Monthly Financial Statement Default; (c) waive the July 2007 Monthly
Financial Statement Default; (d) waive the August 2007 Monthly Financial
Statement Default; (e) waive the 2007 Audited Financial Statement Default;
provided that the foregoing waiver under this clause (e) shall be rescinded and
no longer effective as of December 7, 2007 if the Borrowers fail to comply with
the 2007 Audited Financial Statement Obligations on or prior to December 7,
2007; and (f) waive the Monthly Consolidating Financial Statement Default solely
with respect to the failure of the Borrowers to deliver monthly consolidating
financial statements since the Closing Date (it being understood and agreed that
the waiver pursuant to this clause (f) does not apply to consolidated financial
statements).

 

Section 3.              Amendments to the Credit Agreement.  Subject to the
terms and conditions set forth herein, the Credit Agreement is hereby amended,
as of the Effective Date (defined below), as follows:

 

3.01.       Section 6.16(a).  Section 6.16(a) of the Credit Agreement is hereby
amended by deleting it in its entirety and inserting the following in lieu
thereof:

 

(a)           Minimum EBITDA.  Fail to achieve EBITDA, measured on a quarterly
basis, of at least the required amount set forth in the following table for the
applicable period set forth opposite thereto:

 

Applicable Amount

 

Applicable Period

 

 

 

$2,446,000

 

For the 3 month period ending September 30, 2007

 

 

 

$5,654,000

 

For the 6 month period ending December 31, 2007

 

 

 

$9,018,000

 

For the 9 month period ending March 31, 2008

 

 

 

$13,262,000

 

For the 12 month period ending June 30, 2008

 

 

 

An amount determined by Agent based on the projections delivered pursuant to
Section 5.3 satisfactory to Agent (or if Borrowers fail to timely deliver such
projections, an amount reasonably determined by Agent but in no event less than
$16,000,000), unless otherwise agreed to in writing by Agent, Required Lenders
and Borrowers

 

For the 12 month period
ending each quarter thereafter

 

3

--------------------------------------------------------------------------------


 

3.02.       Section 6.19.  Section 6.19 of the Credit Agreement is hereby
amended by deleting it in its entirety and inserting the following in lieu
thereof:

 

6.19.        Liquidity.  At any time permit the sum of Borrowers’ and their
Restricted Subsidiaries’ Excess Availability plus Qualified Cash to be less than
$2,500,000; provided that this covenant shall no longer be applicable at the
time Borrowers deliver to Agent the Form 10-K annual report for the fiscal year
ended June 30, 2008 if Borrowers shall have complied with all requirements under
Section 5.3 and Schedule 5.3 for the fiscal year ended June 30, 2008 in a timely
manner.”

 

3.03.       Definition of Base Rate Margin in Schedule 1.1.  The definition of
“Base Rate Margin” in Schedule 1.1 to the Credit Agreement is hereby amended by
deleting it in its entirety and inserting the following in lieu thereof:

 

“Base Rate Margin” means, as of any date of determination:

 

(a)           For the period from and including the Seventh Amendment Effective
Date to but excluding the effective date of any determination of the Base Rate
Margin pursuant to clause (c) below, 2.25 percentage points per annum (the
“Initial Base Rate Margin”).

 

(b)           Thereafter, so long as no Event of Default has occurred and is
continuing, the relevant Base Rate Margin set forth in the table below that
corresponds to the applicable TTM EBITDA of Parent and its Subsidiaries set
forth opposite thereto (as determined in accordance with clause (c) below). At
any time that an Event of Default has occurred and is continuing, the “Base Rate
Margin” shall be reset to the Initial Base Rate Margin.

 

4

--------------------------------------------------------------------------------


 

TTM EBITDA

 

Base Rate Margin

 

 

 

Less than or equal to $12,500,000

 

2.25 percentage points

 

 

 

Greater than $12,500,000 but less than or equal to $16,000,000

 

1.75 percentage points

 

 

 

Greater than $16,000,000

 

1.25 percentage points

 

(c)           The Base Rate Margin shall be determined from time to time
pursuant to clause (b) above on the first day of the month following the date on
which Parent delivers to Agent a quarterly Compliance Certificate in accordance
with Section 5.3, commencing with the delivery by Parent of the Compliance
Certificate for the fiscal quarter of Parent ended September 30, 2007. In the
event that a quarterly Compliance Certificate is not provided to Agent in
accordance with Section 5.3, the Base Rate Margin shall be set at the Initial
Base Rate Margin as of the first day of the month following the date on which
such quarterly Compliance Certificate was required to be delivered until the
date on which such quarterly Compliance Certificate is delivered (on which date
(but not retroactively), without constituting a waiver of any Default or Event
of Default arising as a result of Parent’s and Borrowers’ failure to timely
deliver such quarterly Compliance Certificate, the Base Rate Margin shall be set
at the relevant Base Rate Margin set forth in the table above based upon the
calculation of TTM EBITDA of Parent and its Subsidiaries set forth in such
quarterly Compliance Certificate). If the aforementioned financial statements
are at any time restated or otherwise revised (including as a result of an
audit) or if the information set forth in such financial statements otherwise
proves to be false or incorrect such that the Base Rate Margin would have been
higher than was otherwise in effect during any period, without constituting a
waiver of any Default or Event of Default arising as a result thereof, interest
due under the Agreement shall immediately be recalculated at such higher rate
for any applicable periods and shall be due and payable on demand.

 

3.04.       Definition of EBITDA in Schedule 1.1.  The definition of “EBITDA” in
Schedule 1.1 to the Credit Agreement is hereby amended by deleting it in its
entirety and inserting the following in lieu thereof:

 

“EBITDA” means, with respect to any fiscal period, Parent’s and its
Subsidiaries’ consolidated net earnings (or loss), minus (a) the sum for such
period of (i) extraordinary gains and (ii) interest income (excluding interest
income related to any Exit Strategy Program), plus (b) the sum for such period
of (i) interest expenses, (ii) income taxes, (iii) depreciation and
amortization, (iv) restructuring charges incurred during the fiscal year ended
June 30, 2008 in an aggregate amount not to exceed $2,750,000, and (v) non-cash
losses incurred in connection with the Exit Strategy Program solely to the
extent such losses are reimbursable to Parent or one of its Subsidiaries under
insurance policies with AIG (or another insurer), in each case, determined on a
consolidated basis in accordance with GAAP.

 

5

--------------------------------------------------------------------------------


 

3.05.       Definition of LIBOR Rate Margin in Schedule 1.1.  The definition of
“LIBOR Rate Margin” in Schedule 1.1 to the Credit Agreement is hereby amended by
deleting it in its entirety and inserting the following in lieu thereof:

 

“LIBOR Rate Margin” means, as of any date of determination:

 

(a)           For the period from and including the Seventh Amendment Effective
Date to but excluding the effective date of any determination of the LIBOR Rate
Margin pursuant to clause (c) below, 3.25 percentage points per annum (the
“Initial LIBOR Rate Margin”).

 

(b)           Thereafter, so long as no Event of Default has occurred and is
continuing, the relevant LIBOR Rate Margin set forth in the table below that
corresponds to the applicable TTM EBITDA of Parent and its Subsidiaries set
forth opposite thereto (as determined in accordance with clause (c) below). At
any time that an Event of Default has occurred and is continuing, the “LIBOR
Rate Margin” shall be reset to the Initial LIBOR Rate Margin.

 

TTM EBITDA

 

LIBOR Rate Margin

 

 

 

Less than or equal to $12,500,000

 

3.25 percentage points

 

 

 

Greater than $12,500,000 but less than or equal to $16,000,000

 

2.75 percentage points

 

 

 

Greater than $16,000,000

 

2.25 percentage points

 

(c)           The LIBOR Rate Margin shall be determined from time to time
pursuant to clause (b) above on the first day of the month following the date on
which Parent delivers to Agent a quarterly Compliance Certificate in accordance
with Section 5.3, commencing with the delivery by Parent of the Compliance
Certificate for the fiscal quarter of Parent ended September 30, 2007. In the
event that a quarterly Compliance Certificate is not provided to Agent in
accordance with Section 5.3, the LIBOR Rate Margin shall be set at the Initial
LIBOR Rate Margin as of the first day of the month following the date on which
such quarterly Compliance Certificate was required to be delivered until the
date on which such quarterly Compliance Certificate is delivered (on which date
(but not retroactively), without constituting a waiver of any Default or Event
of Default arising as a result of Parent’s and Borrowers’ failure to timely
deliver such quarterly Compliance Certificate, the LIBOR Rate Margin shall be
set at the relevant LIBOR Rate Margin set forth in the table above based upon
the calculation of TTM EBITDA of Parent and its Subsidiaries set forth in such
quarterly Compliance Certificate). If the aforementioned financial statements
are at any time restated or otherwise revised (including as a result of an
audit) or if the information set forth in such financial statements otherwise
proves to be false or incorrect such that the LIBOR Rate Margin would have been
higher than was

 

6

--------------------------------------------------------------------------------


 

otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under the
Agreement shall immediately be recalculated at such higher rate for any
applicable periods and shall be due and payable on demand.

 

3.06.       Definition of Seventh Amendment Effective Date in Schedule 1.1.
 Schedule 1.1 to the Credit Agreement is hereby amended by adding the following
definition in proper alphabetical order:

 

“Seventh Amendment Effective Date” means the “Effective Date” under the Seventh
Amendment to, and Waiver under, Credit Agreement dated as of November 28, 2007,
among the Administrative Borrower, Agent and the Lenders party thereto.

 

3.07.       Definition of TTM EBITDA in Schedule 1.1.  Schedule 1.1 to the
Credit Agreement is hereby amended by adding the following definition in proper
alphabetical order:

 

“TTM EBITDA” means, as of any date of determination, EBITDA of Parent and its
Subsidiaries determined on a consolidated basis in accordance with GAAP, for the
12 month period most recently ended.

 

3.08.       Schedule 5.3.  Schedule 5.3 to the Credit Agreement is hereby
amended as follows:

 

(a)           The left hand column in the first row of the table in Schedule 5.3
to the Credit Agreement relating to monthly financial statements is hereby
deleted in its entirety and replaced with the following: “as soon as available,
but in any event within 40 days (45 days in the case of a month that is the end
of one of Parent’s fiscal quarters) after the end of each month during each of
Parent’s fiscal years; provided, that (x) with respect to the month ended
September 30, 2007, Borrowers shall deliver the required information and
documents to Agent on or prior to December 14, 2007, and (y) with respect to the
month ended October 31, 2007, Borrowers shall deliver the required information
and documents to Agent on or prior to December 24, 2007”;

 

(b)           Clause (a) in the right hand column in the first row of the table
in Schedule 5.3 to the Credit Agreement relating to monthly financial statements
is hereby amended by deleting the words “and consolidating” in the first line
thereof; and

 

(c)           The left hand column in the second row of the table in Schedule
5.3 to the Credit Agreement relating to annual audited financial statements is
hereby deleted in its entirety and replaced with the following: “as soon as
available, but in any event within 90 days after the end of each of Parent’s
fiscal years; provided that with respect to the fiscal year ended June 30, 2007,
Borrowers shall deliver the required information and documents to Agent on or
prior to December 7, 2007”.

 

Section 4.              Representations and Warranties.  In order to induce
Agent and the Lenders to enter into this Seventh Amendment, the Administrative
Borrower, for itself and on behalf of all of the other Borrowers, hereby
represents and warrants that:

 

7

--------------------------------------------------------------------------------


 

4.01.       No Default.  At and as of the date of this Seventh Amendment and at
and as of the Effective Date and both prior to (other than with respect to the
Applicable Defaults) and after giving effect to this Seventh Amendment, no
Default or Event of Default exists and is continuing.

 

4.02.       Representations and Warranties True and Correct.  At and as of the
date of this Seventh Amendment and both prior to (other than with respect to the
Applicable Defaults) and after giving effect to this Seventh Amendment, each of
the representations and warranties contained in the Credit Agreement and other
Loan Documents is true and correct in all material respects.

 

4.03.       Corporate Power, Etc.  Administrative Borrower (a) has all requisite
corporate power and authority to execute and deliver this Seventh Amendment and
to consummate the transactions contemplated hereby for itself and, in the case
of Administrative Borrower, on behalf of all of the other Borrowers, and (b) has
taken all action, corporate or otherwise, necessary to authorize the execution
and delivery of this Seventh Amendment and the consummation of the transactions
contemplated hereby for itself and, in the case of Administrative Borrower, on
behalf of all of the other Borrowers.

 

4.04.       No Conflict.  The execution, delivery and performance by
Administrative Borrower (on behalf of itself and all of the other Borrowers) of
this Seventh Amendment will not (a) violate any provision of federal, state, or
local law or regulation applicable to any Borrower, the Governing Documents of
any Borrower, or any order, judgment or decree of any court or other
Governmental Authority binding on any Borrower, (b) conflict with or result in
any breach of, or constitute (with due notice or lapse of time or both) a
default under any material contractual obligation of any Borrower, (c) result in
or require the creation or imposition of any Lien of any nature whatsoever upon
any properties or assets of any Borrower, other than Permitted Liens, or (d)
require any approval of any Borrower’s interestholders or any approval or
consent of any Person under any material contractual obligation of any Borrower,
other than consents or approvals that have been obtained and that are still in
force and effect.

 

4.05.       Binding Effect.  This Seventh Amendment has been duly executed and
delivered by the Administrative Borrower (on behalf of itself and all of the
other Borrowers) and constitutes the legal, valid and binding obligation of the
Administrative Borrower (on behalf of itself and all of the other Borrowers),
enforceable against the Administrative Borrower (on behalf of itself and all of
the other Borrowers) in accordance with its terms, except as such enforceability
may be limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws, now or hereafter in effect, relating to or
affecting the enforcement of creditors’ rights generally, and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

Section 5.              Conditions.  This Seventh Amendment shall be effective
upon the fulfillment by the Borrowers, in a manner satisfactory to Agent and the
Lenders, of all of the following conditions precedent set forth in this
Section 5 (such date, the “Effective Date”):

 

8

--------------------------------------------------------------------------------


 

5.01.       Execution of the Seventh Amendment.  Each of the parties hereto
shall have executed an original counterpart of this Seventh Amendment and shall
have delivered (including by way of telefacsimile or electronic mail) the same
to Agent.

 

5.02.       Amendment Fee.  Borrowers shall have paid to Agent, for the ratable
benefit of the Lenders, in immediately available funds an amendment fee equal to
$75,000.

 

5.03.       Representations and Warranties.  As of the Effective Date, the
representations and warranties set forth in Section 4 hereof shall be true and
correct.

 

5.04.       Compliance with Terms.  Borrowers shall have complied in all
respects with the terms hereof and of any other agreement, document, instrument
or other writing to be delivered by Borrowers in connection herewith.

 

5.05.       Delivery of Other Documents.  Agent shall have received all other
instruments, documents and agreements as Agent may reasonably request, in form
and substance reasonably satisfactory to Agent.

 

Section 6.              Miscellaneous.

 

6.01.       Continuing Effect.  Except as specifically provided herein, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms and are hereby ratified and
confirmed in all respects.

 

6.02.       No Waiver; Reservation of Rights.  This Seventh Amendment is limited
as specified and the execution, delivery and effectiveness of this Seventh
Amendment shall not operate as a modification, acceptance or waiver of any
provision of the Credit Agreement, or any other Loan Document, except as
specifically set forth herein. Notwithstanding anything contained in this
Seventh Amendment to the contrary, Agent and the Lenders expressly reserve the
right to exercise any and all of their rights and remedies under the Credit
Agreement, any other Loan Document and applicable law in respect of any Default
or Event of Default.

 

6.03.       References.

 

(a)           From and after the Effective Date, (i) the Credit Agreement, the
other Loan Documents and all agreements, instruments and documents executed and
delivered in connection with any of the foregoing shall each be deemed amended
hereby to the extent necessary, if any, to give effect to the provisions of this
Seventh Amendment and (ii) all of the terms and provisions of this Seventh
Amendment are hereby incorporated by reference into the Credit Agreement, as
applicable, as if such terms and provisions were set forth in full therein, as
applicable.

 

(b)           From and after the Effective Date, (i) all references in the
Credit Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words
of like import referring to the Credit Agreement shall mean the Credit Agreement
as amended hereby and (ii) all references in the Credit Agreement, the other
Loan Documents or any other agreement, instrument or document executed and
delivered in connection therewith to “Credit Agreement”,

 

9

--------------------------------------------------------------------------------


 

“thereto”, “thereof”, “thereunder” or words of like import referring to the
Credit Agreement shall mean the Credit Agreement as amended hereby.

 

6.04.       Governing Law.  THIS SEVENTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

6.05.       Severability.  The provisions of this Seventh Amendment are
severable, and if any clause or provision shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction and shall not in any manner affect such clause or provision in
any other jurisdiction, or any other clause or provision in this Seventh
Amendment in any jurisdiction.

 

6.06.       Counterparts.  This Seventh Amendment may be executed in any number
of counterparts, each of which counterparts when executed and delivered shall be
an original, but all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of this Seventh Amendment by
telefacsimile or electronic mail shall be equally effective as delivery of a
manually executed counterpart. A complete set of counterparts shall be lodged
with the Administrative Borrower, Agent and each Lender.

 

6.07.       Headings.  Section headings in this Seventh Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Seventh Amendment for any other purpose.

 

6.08.       Binding Effect; Assignment.  This Seventh Amendment shall be binding
upon and inure to the benefit of Borrowers, Agent and the Lenders and their
respective successors and assigns; provided, however, that the rights and
obligations of Borrowers under this Seventh Amendment shall not be assigned or
delegated without the prior written consent of Agent and the Lenders.

 

6.09.       Expenses.  Borrowers agree to pay Agent upon demand, for all
reasonable expenses, including reasonable fees of attorneys and paralegals for
Agent and the Lenders (who may be employees of Agent or the Lenders), incurred
by Agent and the Lenders in connection with the preparation, negotiation and
execution of this Seventh Amendment and any document required to be furnished
herewith.

 

6.10.       Integration.  This Seventh Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

 

[Signature page follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

 

ADMINISTRATIVE BORROWER:

 

 

 

TRC COMPANIES, INC., a Delaware
corporation, as Administrative Borrower, on
behalf of itself and all other Borrowers

 

 

 

 

 

By:

/S/ Martin H. Dodd

 

 

Name:

Martin H. Dodd

 

 

Title:

Senior Vice President

 

 

 

 

 

 

AGENT AND LENDERS:

 

 

 

WELLS FARGO FOOTHILL, INC.,
as Agent and as a Lender

 

 

 

By:

/S/ Jason P. Shanahan

 

 

Name:

Jason P. Shanahan

 

 

Title:

Vice President

 

 

 

 

 

 

TEXTRON FINANCIAL
CORPORATION,
as a Lender

 

 

 

By:

/S/ Chris Grivakis

 

 

Name:

Chris Grivakis

 

 

Title:

Senior Account Executive

 

 

 

[SIGNATURE PAGE OF SEVENTH AMENDMENT]

 

--------------------------------------------------------------------------------